 Case 2:20-cv-03378-PSG-PJW Document 9 Filed 06/26/20 Page 1 of 1 Page ID #:18




 1
 2
 3                                                                             JS-6
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                                 CENTRAL DISTRICT OF CALIFORNIA
10   KISASI LIGGINS, et al.,                               Case No. CV 20-3378-PSG(PJW)
11                                                         J U D G M E N T
                           Plaintiffs,
12
                    v.
13
     CDCR, et al.,
14
15
                           Defendants.
16
17
            Pursuant to the Order Denying Plaintiff's Motion to Proceed IFP
18
     and Dismissing Action,
19
20
            JUDGMENT IS HEREBY entered dismissing the action.
21
22
            DATED:
23
24
25                                                PHILIP S. GUTIERREZ
                                                  UNITED STATES DISTRICT JUDGE
26
27
28
     C:\Users\wendyhernandez\AppData\Local\Microsoft\Windows\INetCache\Content.Outlook\MGVWFKS6\Judgment.wpd
